Fletcher, Justice.
In State v. McCollum, 261 Ga. 473 (405 SE2d 688) (1991), a majority of this court affirmed the trial court’s decision refusing to prohibit the defendants in the action below from exercising their peremptory strikes in a racially discriminatory manner. The Supreme Court of the United States reversed that decision, holding that:
[T]he Constitution [of the United States] prohibits a criminal defendant from engaging in purposeful discrimination on the ground of race in the exercise of peremptory challenges. Accordingly, if the State demonstrates a prima facie case of racial discrimination by the defendants, the defendants, must articulate a racially neutral explanation for peremptory challenges.
Georgia v. McCollum, _ U. S. _ (112 SC 2348, 2359, 120 LE2d 33) (1992).
In accordance with the mandate of the Supreme Court of the *555United States, the former judgment of this court in the case is vacated and the decision of the trial court is reversed. Direction is given to the trial court to proceed consistent with the opinion of the Supreme Court of the United States.
Decided November 23, 1992.
Michael J. Bowers, Attorney General, Harrison W. Kohler, Senior Assistant Attorney General, for appellant.
Perry, Walters & Lippitt, Robert H. Revell, Jr., for appellees.
Robert E. Wilson, District Attorney, Dorough & Sizemore, Kermit S. Dorough, Jr., Garland & Samuel, Donald F. Samuel, John R. Martin, amici curiae.

Judgment reversed with direction.


Clarke, C. J., Bell, P. J., Hunt, Benham and Sears-Collins, JJ., concur.